            Case 1:21-cv-00810-AWI-EPG Document 8 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   SILVESTRE RAEL,                                       CASE NO. 1:21-cv-00810-AWI-EPG (PC)
 8                           Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS, GRANTING
 9                   v.                                    PLAINTIFF’S MOTION TO DISMISS,
                                                           AND DIRECTING CLERK TO CLOSE
10   ANDREW ZEPP, et al.,                                  CASE
11                           Defendants.                   (Doc. Nos. 5 & 7)
12

13

14          Plaintiff Silvestre Rael is a state prisoner proceeding pro se in this action. The matter was
15 referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern

16 District of California Local Rule 302.

17          On June 11, 2021, Plaintiff moved to voluntarily dismiss this action because it was
18 “incorrectly filed in the wrong jurisdiction.” Doc. No. 5 at 1. On June 14, 2021, the assigned

19 magistrate judge entered findings and recommendations, recommending that “[t]his action be

20 dismissed, without prejudice to Plaintiff filing this action in state court,” and that “[t]he Clerk of

21 Court be directed to close this case.” Doc. No. 7 at 2. Plaintiff was provided an opportunity to

22 file objections to the findings and recommendations. The deadline to file objections has passed

23 and Plaintiff has not filed objections or otherwise responded to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Eastern District of

25 California Local Rule 304, this Court has conducted a de novo review of this case. Having

26 carefully reviewed the entire file, the Court concludes that the findings and recommendations are
27 supported by the record and proper analysis.

28 ///
          Case 1:21-cv-00810-AWI-EPG Document 8 Filed 07/30/21 Page 2 of 2


 1                                            ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The findings and recommendations (Doc. No. 7) issued by the magistrate judge on
 4              June 14, 2021, are ADOPTED in full;
 5        2.    Plaintiff’s motion to dismiss (Doc. No. 5) is GRANTED;
 6        3.    This action is DISMISSED, without prejudice to Plaintiff filing this action in state
 7              court; and
 8        4.    The Clerk of Court is directed to CLOSE this case.
 9
     IT IS SO ORDERED.
10

11 Dated: July 30, 2021
                                             SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
